Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims does not contain any hardware structure thus is considered as software per se.  Software per se does not fall into any of the four categories of invention.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al hereinafter Jain (US 10,142,860).


Referring to Claim 1.  Jain discloses a network information collection device comprising an information collection and accumulation unit, including one or more processors, configured to collect and accumulate information from each of management systems for managing a plurality of devices constituting a network (monitoring device, refer to Col 10, Lines 63- Col 11, Lines 1, collect L1-L4 network information, and Col 11, Lines 10-45), a related information generation unit, including one or more processors, configured to generate related information by associating connection relationships of the plurality of devices managed by the management systems with the information (generate the mapping in each of the WLNK link conditions refer to Col 25, Lines 10-25, Col 26, Lines 45-50 for each of the communication networks, refer to Col 8, Lines 45-50, with multiple WLAN, refer to Col 4, Lines 30-50), and a 

Referring to Claim 2.    Jain disclosed the network information collection device according to claim 1,   Jain discloses wherein the related information generation unit comprises a log aggregation unit, including one or more processors,  configured to record changes in a state of each of the plurality of devices (generate the matrix in each of the WLNK link conditions refer to Col 25, Lines 10-25, Col 26, Lines 45-50 for each of the communication networks, refer to Col 8, Lines 45-50, with multiple WLAN, refer to Col 4, Lines 30-50), an inter-layer association unit, including one or more processors,  configured to associate the connection relationships of the devices with the information (analysis the traffic flows and links of each connected devices, refer to Col 20, lines 5-20), and a chronological arrangement unit, including one or more processors, which configured to chronologically arrange the changes in the states recorded in the log aggregation unit and the information (recording time period, refer to Col 29, Lines 1-15, 55-65).

Referring to Claim 3.  Jain disclosed the network information collection device according to claim 1, Jain further discloses a delivery condition et unit, including one or more processors, configured to change the granularity of the related information by operation from the outside (refer to Col 37, Lines 30-48, to prioritize the clients with poor connectivity by sending out the messages to correct the faults).

Referring to Claim 4.  Jain disclosed the network information collection device according to claim 3, Jain further discloses wherein the operation is performed in compliance with application programming interface specifications (the collection device is configured to identify a TCP connections is associated with the network address assigned, refer to Col 6, Lines 55-65).

Referring to Claims 5-8, claims are rejected under similar rational as claims 1-4.




Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAREN C TANG/Primary Examiner, Art Unit 2447